Petitioner commenced the instant proceeding by order to show cause challenging a prison disciplinary determination finding him guilty of lost property. The order to show cause provided that the order, petition, exhibits and supporting affidavits were to be served by ordinary first class mail upon respondents and the Attorney General on or before February 12, 2010. Petitioner, thereafter, failed to serve the papers upon either respondents or the Attorney General. Respondents, in turn, moved to dismiss the proceeding for lack of personal jurisdiction. Supreme Court granted the motion and this appeal ensued.
We affirm. Petitioner’s failure to comply with the service requirements pursuant to the order to show cause required the dismissal of the proceeding for lack of personal jurisdiction absent a demonstration by petitioner that his imprisonment presented an obstacle to his compliance (see Matter of Gantt v Lape, 83 AD3d 1349 [2011]; Matter of Arlington v New York State Div. of Parole, 79 AD3d 1501 [2010]). Accordingly, Supreme Court properly granted respondents’ motion and dismissed the petition.
Spain, J.E, Lahtinen, Malone Jr., Stein and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.